Title: To George Washington from William Shepard, 7 August 1781
From: Shepard, William
To: Washington, George


                        
                            Sr
                            Springfield August 7th 1781
                        
                        That your Excellency may the Better know the State of matters at this Post, shall observe the depertment is
                            more lively then last Winter and are doing business to advantage—some Superfluous officers remain, expect Dailey to hear
                            from Genl Cornell—who left the arrangment not Compleated for some further Consult.
                        The most of the stores calld for at this Post have been forwarded.
                        some of the Recruits that was to Rendezvous at this Place are yet wanting—Inclosd is a Return of the State of
                            the Recruits of the Counties of Worcester—Hampshire & Barkshire; Bristol are by a late order directed to
                            Boston—But have Noted the No. Received here on my Return—The officer Detained by me to take on Recruits are all sent
                            on—have none but Capt. Banister of the 4th M. Regt—who has assisted in the whole of the Business—this Post has been
                            something Perplexing—I begin to be uneasy out of the Field But hope it will not be long befor the Remainder of the
                            Recruits will be on—as some are coming for 12 Months—some for 9—and some for 6: Do—and to be Releaved by other good Men
                            befor they leave the Field. shall wait you Excellencies orders which I shall ever obey with the greatest Pleasure—and am
                            your Excellencies most obedient Humbe Servt
                        
                            Wm Shepard
                        
                    